  Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 1 of 10 PageID #: 1




AB:TBM

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 --------------------------------X

 UNITED STATES OF AMERICA                             AFFIDAVIT IN SUPPORT OF
                                                      REMOVAL TO THE
         - against -                                  NORTHERN DISTRICT OF
                                                      NEW YORK
 SHAMEL CHUNG,                                        (Fed. R. Crim. P. 5)

                               Defendant.             Case No. 21-518 M

 --------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                EDWARD J. MARTIN, being duly sworn, deposes and states that he is a

Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), duly

appointed according to law and acting as such.

                On or about April 13, 2021, the United States District Court for the Northern

District of New York issued an arrest warrant commanding the arrest of the defendant

SHAMEL CHUNG on an Indictment charging him with violations of Title 18, United States

Code, Sections 922(g)(1) (felon in possession of a firearm) and 922(k) (possession of a

firearm with an obliterated serial number).

                The source of your deponent’s information and the grounds for his belief are

as follows: 1




                1
                 Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all of the relevant facts and
circumstances of which I am aware.
  Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 2 of 10 PageID #: 2




              1.     On or about April 13, 2021, the United States District Court for the

Northern District of New York issued an arrest warrant commanding the arrest of the

defendant SHAMEL CHUNG on an Indictment charging him with violations of Title 18,

United States Code, Sections 922(g)(1) (felon in possession of a firearm) and 922(k)

(possession of a firearm with an obliterated serial number). True and correct copies of the

arrest warrant and Indictment are attached hereto as Exhibits A and B, respectively.

              2.     In late 2016, CHUNG was convicted of Attempted Criminal Possession

of Narcotics in the Fourth Degree, in violation of New York Penal Law Section 220.09, in

Rensselaer County Court. CHUNG was sentenced to three years’ imprisonment and two

years’ supervised release. On or about December 6, 2016, CHUNG was released to the

custody of the New York State Board of Parole, being supervised by the Northeastern Office.

On or about June 15, 2018, CHUNG’s parole was revoked for a violation and he was

resentenced to an additional term of imprisonment. On or about October 9, 2018, CHUNG

was released to the New York State Board of Parole, being supervised by the Queens Office,

with his supervised release scheduled to expire in early 2024.

              3.     On or about April 27, 2021, at approximately 12:00 p.m., CHUNG

attended a scheduled visit with his State Parole Officer in Queens, New York. I met the

defendant at the State Parole Office, and he confirmed that his name was SHAMEL

CHUNG.

              4.     I have seen a photograph of the defendant wanted in the Northern

District of New York, and believe that he is one and the same person as the CHUNG I met

today.




                                              2
  Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 3 of 10 PageID #: 3




              5.     Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the SHAMEL CHUNG wanted in the Northern District of New York.

              WHEREFORE, your deponent respectfully requests that the defendant

SHAMEL CHUNG be removed to the Northern District of New York so that he may be dealt

with according to law.



                                          EDWARD J. MARTIN
                                          Special Agent
                                          Bureau of Alcohol, Tobacco, Firearms and
                                          Explosives


Sworn to before me via telephone
this 27th day of April, 2021



THE HONORABLE JAMES R. CHO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                             3
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 4 of 10 PageID #: 4




             Exhibit A
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 5 of 10 PageID #: 5
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 6 of 10 PageID #: 6
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 7 of 10 PageID #: 7




             Exhibit B
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 8 of 10 PageID #: 8
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 9 of 10 PageID #: 9
Case 1:21-mj-00518-JRC Document 1 Filed 04/27/21 Page 10 of 10 PageID #: 10
